NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAY 5 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALBERTINA GONZALEZ-GONZALEZ,                    No.    15-70624

                Petitioner,                     Agency No. A098-652-147

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Albertina Gonzalez-Gonzalez, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen. Cano-Merida


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. INS, 311 F.3d 960, 964 (9th Cir. 2002). We dismiss in part and deny in part the

petition for review.

      We previously concluded that the BIA did not abuse its discretion in

denying Gonzalez-Gonzalez’s motion to reconsider; that she had not raised a

colorable due process claim; and that we lack jurisdiction to consider her

contention that her case warrants a favorable exercise of jurisdiction. See

Gonzalez-Gonzalez v. Holder, 540 F. App’x 663, 663 (9th Cir. 2013).

      To the extent that Gonzalez-Gonzalez now challenges the agency’s decision

as to the merits of her application for asylum and other relief from removal, we

lack jurisdiction to review that decision because it was issued in February 2011,

and Gonzalez-Gonzalez did not file this petition for review until February 2015.

See Singh v. Lynch, 835 F.3d 880, 882 (9th Cir. 2016) (“A petition for review must

be filed not later than 30 days after the date of the final order of removal. This

deadline is mandatory and jurisdictional.”) (citation and internal quotation marks

omitted).

      The BIA did not abuse its discretion by denying Gonzalez-Gonzalez’s

motion to reopen. As the BIA concluded, she did not introduce new evidence that

would likely have changed the outcome of her case. 8 C.F.R. § 1003.2(c)(1); Shin

v. Mukasey, 547 F.3d 1019, 1025 (9th Cir. 2008) (“Aliens who seek to remand or

reopen proceedings to pursue relief bear a ‘heavy burden’ of proving that, if


                                          2                                     15-70624
proceedings were reopened, the new evidence would likely change the result in the

case.”) (quoting Matter of Coelho, 20 I. & N. Dec. 464, 473 (BIA 1992)).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                    15-70624